BrowN, J.
The above libel was filed in behalf of the owners of the ferry-boat Coxsaekie, and all others interested, to recover salvage for res*702cuing the steam passenger-boat Kaaterskill from a fire which broke out about noon on Sunday, August 23,1891, upon the dock at Coxsackie, on the North river, where the Kaaterskill Aras then moored. The fire originated in a large hay and straw store-house, the easterly end of which was within 50 feet of the bulk-head where the Kaaterskill laj'. The fire Avas very rapid, and half a dozen other buildings on the dock AA'ere speedily consumed. The Katterskill was about 285 feet long. Her stem Avas ¡pointing down river, and was within 5 or 6 feet of the line of the ferry slip immediately below, in which the Coxsackie was then lying. Persons on both boats perceived the fire at about the same time. The Kaaterskill was not under steam; but the ferry-boat, having steam up, immediately started out of the slip to get out of danger. When from 100 to 250 feet out beyond the Kaaterskill, she was hailed by the captain of the latter to come back and help her aAA'ay. The captain of the ferry-boat immediately ordered his boat turned about, and within a couple of minutes, the tide being Ioav ebb, and near slack, came badt to the bow of the Kaaterskill, and made fast to her by a hawser, and toAA'ed her down river out of danger. There is great contradiction among the Avitnesses as to the position of the-Kaaterskill at the time Avhen the Cox-sackie took hold. I am satisfied, however, that the stem of the Kaaters-kill was not doAvn to the lower side of the ferry slip, so that she Avas by no means at that time out of extreme danger. The paint on the starboard side of the Kaaterskill Avas blistered. Many of the spiles on the north side of the ferry slip tvere scorched or charred. Had not the after-part of the Kaaterskill been Avell out of the way of this part of the bulkhead at the time Avhen the easterly end of the hay and straw store-house fell in, I have no doubt that she Avould have immediately taken fire from the mass of flame and heat which that fall let loose; and in that event she must have been very greatly injured, if not wholly destroyed, as she had no adequate means of putting out fire. The evidence shows that the end of that building fell in from 2 to 4 minutes after the Coxsackie began towing the Kaaterskill atvay. For the fast steamer the General Avas about a mile and a half up river when the fire broke out, and came down at full speed, arriving at the ferry slip within. 5 minutes; and at that time, as her witnesses testify, the east end of the store-house had already fallen. The Avitnesses for the Kaaterskill say that, at the time Avhen the Coxsackie took hold, the Kaaterskill had been shoved aAA'ay from the bulk-head first by hand, and afterwards by the use of poles, probably about 10 or 12 feet. If that was her position, she was probably in the outer margin of the eddy, which upon the ebb-tide makes up along the bulk-head, and had begun to set a little doAA-n river AA'ith the slight ebb there. When, the ferry-boat passed out of the slip, however, the Kaaterskill had not been moved; and in the short interval of a couple of minutes before the Coxsackie took hold of her it is not credible that she could have been shoved out by hand and got down ri\’er the considerable distance Avhich many of her Avitnesses testify to. I find, as sworn to by the witnesses of the Coxsackie, that Avhen they came up and took hold of the Kaaterskill she was not so Jar down as to prevent the *703Coxsackie from entering her own slip had she chosen. Tier whole after-part ivas therefore liable to take fire as soon as the mass of flame should pour out from the east end of the falling warehouse, not more than 60 feet distant. The service rendered by the Coxsackie was therefore of the greatest value to the Kaaterskill. She was in extreme danger, and nothing but the help of the Coxsackie, in my judgment, could have saved her from great injury, if not destruction. Though the Coxsackie was a very small boat, of only 771 tons, worth about $8,000, she had been employed before to assist the Kaaterskill in moving, and her service irj this instance was sufficient for the purpose. The service was, however, short, probably less than half an hour all told, and without danger to the Coxsackie. One circumstance, however, deserves special mention. The master of the ferry-boat, who was a part owner of her, was also the owner of an hotel situated within 75 feet of the burning warehouse and threatened by the fire. Acting upon the selfish motives that are apt to control the conduct of most men under such circumstances, he would, after getting his ferry-boat as soon as possible to the nearest point of safety, have hastened to look after the safety of bis hotel, without turning aside to help others. Instead of doing this, he answered the summons of the Kaaterskill, and, after this salvage service, dropped her in the stream as soon as she was safe, and hurried to his hotel, to find it consumed. This conduct belongs to the class of self-sacrificing and heroic actions, and should be compensated as such. The Kaaterskill was worth from $100,000 to $140,000. I think $2,500 will be a moderate and suitable award for tlie service rendered, of which $1,,200 should be awarded to the master for the reasons above stated, §1,000 to the owners of the Coxsackie, and $300 to the other two officers of the Coxsackie, in proportion to their wages, with costs. A decree may be entered accordingly.